PER CURIAM.
Schuler petitions this court for a writ of certiorari to review an order of the lower court denying his motion for protective order and requiring him to furnish' certain discovery to respondent Dynatronics Laser Corporation. Schuler, a non-party witness deponent, asserts that the lower court’s order departed from the essential requirements of the law in that (1) Schuler’s motion for protective order was never heard; and (2) Dyna-tronic’s motion to compel was improperly noticed.
Subsequent to the filing of certiorari, Dy-natronics furnished this court with copies of (1) a new motion to compel reflecting service by mail to Schuler; and (2) a new notice of hearing regarding Dynatronic’s motion to compel and Schuler’s motion for protective order. In light of these renewed filings, we find the issues raised in the petition are now moot.
Petition for writ of certiorari DISMISSED.
MINER, MICKLE and DAVIS, JJ., concur.